Appeal from a decree of the Surrogate’s Court of Clinton county, granting the application of the administrator for a determination that a diamond ring, in the possession of the appellant, was the property of decedent’s estate, and directing the delivery thereof to the administrator. Witnesses on behalf of appellant testified that on the evening of decedent’s death said decedent said: “ I guess the end is about here. You had better take the ring,” and thereupon handed the ring to his brother Philip, the appellant. The testimony in behalf of the administrator, given by the attending physician, is to the effect that decedent was at the time irrational and not in such a mental condition as to permit him to make a gift of the ring. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.